          Case 1:20-cr-00044-SPW Document 27 Filed 10/14/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                               Case No. CR 20-44-BLG-SPW
                 Plaintiff,

 vs.                                                       ORDER


 RICHARD MORRIS LITTLE NEST,

               Defendants.




       Due to the recent outbreak of COVID-19, and upon the Court's Own

Motion,

       IT IS HEREBY ORDERED that the Sentencing Hearing set for

Wednesday, December 9,2020 at 9:30 a.m. shall be held VIA VIDEO from the

Big Horn County Jail(Basin, WY). Counsel may appear in the Snowy Mountains

Courtroom thirty (30) minutes prior to the hearing to video conference with the

Defendant. Ifthe defendant objects to this hearing being held via video, he must file

a motion to continue the hearing to allow time for the defendant to be transported.
Case 1:20-cr-00044-SPW Document 27 Filed 10/14/20 Page 2 of 2
